DETAILED ACTION
Amendment received 22 April 2021 and 12 May 2021 are acknowledged.  Claims 1-20 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosek (US Pub. No. 2014/0201571) in view of Hasebe (US Pub. No. 2015/0276436).

As per Claim 1, Hosek discloses a robot apparatus comprising:
a robot arm (Fig. 4) comprising a joint (e.g., A) and links (e.g., 413, 414) connected via the joint (e.g., A) (Fig. 4; ¶84-87);
a first encoder (410) configured to detect information related to a position of the joint (A) (Figs. 4, 10-11; ¶84-87, 96-99, 102, 109, 144-148, 210-211, 320-338); and
a second encoder (411) configured to detect information related to the position of the joint (A) independently from the first encoder (410) (Figs. 4, 10-11; ¶84-87, 96-99, 102, 109, 144-148, 210-211, 320-341), the second encoder (411) including a scale in which a pattern is formed (Figs. 8-9; ¶97-98), and a detector (“Photodetector” in Figs. 8-9) configured to relatively move with respect to the scale in a case where the joint (A) moves (Figs. 4, 8-9; ¶84-87, 97-98), the detector (“Photodetector” in Figs. 8-9) being configured to detect position information of the joint (A) by reading the pattern of the scale (Figs. 4, 8-9; ¶84-87, 97-98); and
a controller (422) configured to control an operation of the joint (A) of the robot arm (Fig. 4) on a basis of detection results of the first encoder (410) and the second encoder (411) (Figs. 4, 10-11; ¶84-87, 96-99, 102, 109, 144-148, 210-211, 320-341).
Hosek does not expressly disclose wherein, in a case where a reading error occurs in the detector of the second encoder, the controller is configured to execute processing that (i) causes the joint to move, and (ii) after the joint moves, attempts to detect position information of the joint by the second encoder.
Hasebe discloses a position monitoring system for a robot arm (207) in which a first encoder (201) and second encoder (202) monitor position (Figs. 2A-2B, ¶56-62).  In one embodiment, position information from the second encoder (202) is analyzed with reference to information from the first encoder (201) to correct errors in the second encoder (202) (Fig. 1A; ¶64-67, 69).  In an alternative embodiment, correcting errors in the second encoder (202) is performed repeatedly (Fig. 17; ¶84-87).  As such, Hasebe discloses wherein, in a case where a reading error occurs in the detector of the second encoder (202), the controller (as per processing in Figures 1A, 17) is configured to execute processing that (i) causes the joint to move (as per rotation of the shaft), and (ii) after the joint moves, attempts to detect position information of the joint by the second encoder (as per repeatedly performing error correction in Fig. 17).  In this way, Hasebe operates to provide high accuracy (¶17).  Like Hosek, Hasebe is concerned with robot control systems.
Therefore, from these teachings of Hosek and Hasebe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hasebe to the system of Hosek since doing so would enhance the system by providing high accuracy.

As per Claim 5, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 1.  Hosek further discloses wherein at least one of the first encoder (410) and the second encoder (411) has a function of an absolute encoder and a function of an incremental encoder (¶96-98, 109, 152).

As per Claim 6, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 1.  Hosek further discloses wherein the second encoder (411) has a function of an absolute encoder and a function of an incremental encoder (¶96-98, 109, 152).
Hosek does not expressly disclose: wherein, in a case where a detection result of the absolute encoder of the second encoder includes a reading error, the controller executes the processing such that the controller causes the joint to move by using detection results of the first encoder and the incremental encoder of the second encoder.
See rejection of Claim 1 for discussion of teachings of Hasebe.
Therefore, from these teachings of Hosek and Hasebe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hasebe to the system of Hosek since doing so would enhance the system by providing high accuracy.

As per Claim 7, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 6.  Hosek further discloses wherein after the position information of the joint is successfully detected by the second encoder in the processing, the controller (422) obtains the position information of a current position of the joint (A) adding or subtracting an output value, which is detected after the processing has finished, of the incremental encoder of the second encoder (411) to or from a value representing the position information detected by the absolute encoder of the second encoder (411) in the processing (¶62, 72-75, 98, 332).

As per Claim 8, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 7.  Hosek further discloses wherein the controller (422) sets the position information detected by the absolute encoder of the second encoder (411) in the processing as an initial value of position information detected by the second encoder (411) after the processing (¶62, 72-75, 98, 332).

As per Claim 9, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 1.  Hosek further discloses wherein the scale comprises a first track in which pattern elements, in which information for specifying an absolute position of the joint (A) is embedded, are periodically arranged (Fig. 9; ¶96, 98), and a second track in which pattern elements are arranged in a shorter period than in the first track (¶98), and wherein a plurality of the pattern elements of the second track are included in each reading range that the detector can read at once (Fig. 9; ¶96, 98).

As per Claim 10, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 9.  Hosek does not expressly disclose wherein, in a case where the reading error is detected by the detector of the second encoder, the controller repetitively executes the first processing until the detector reads the pattern from the scale without a reading error, wherein, each time the joint moves in the processing, the controller causes the joint to move by a predetermined amount on the basis of the detection result of the first encoder, and wherein the predetermined amount is equal to or larger than an amount corresponding to one period of the first track.
See rejection of Claim 1 for discussion of teachings of Hasebe.
Therefore, from these teachings of Hosek and Hasebe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hasebe to the system of Hosek since doing so would enhance the system by providing high accuracy.
As per Claim 17, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 1.  Hosek does not expressly disclose a method for manufacturing an article, the method comprising:
a step of preparing a manufacturing system that includes the robot apparatus according to claim 1; and
a step of manufacturing the article by operating the manufacturing system.
However, Hosek discloses the robot manipulator as useful for production of semiconductor device (¶79, 84).
Accordingly, from these teachings of Hosek and Hasebe, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement the apparatus of Hosek as modified in view of Hasebe to perform manufacturing of an article in that Hosek describes the manipulator of Hosek as useful for semiconductor production.

As per Claim 18, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 1.  Hosek does not expressly disclose wherein the controller causes the joint to move based on the detection result of the first encoder when executing the processing.
See rejection of Claim 1 for discussion of teachings of Hasebe.
Therefore, from these teachings of Hosek and Hasebe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hasebe to the system of Hosek since doing so would enhance the system by providing high accuracy.

As per Claim 2, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 18.  Hosek does not expressly disclose wherein, when the reading error is detected by the detector of the second encoder, the controller repetitively executes the processing until the detector of the second encoder reads the pattern from the scale without a reading error.
See rejection of Claim 1 for discussion of teachings of Hasebe.
Therefore, from these teachings of Hosek and Hasebe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hasebe to the system of Hosek since doing so would enhance the system by providing high accuracy.

As per Claim 3, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 18.  Hosek further discloses wherein the second encoder (411) has a function of an absolute encoder (¶96-98), and wherein a driving amount in causing the joint (A) to move in the processing is set to an amount equal to or larger than a resolution of the absolute encoder (¶96-98, 109, 152).

As per Claim 19, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 1.  Hosek does not expressly disclose wherein, the controller is configured to detect the position information by the second encoder after the processing.
See rejection of Claim 1 for discussion of teachings of Hasebe.
Therefore, from these teachings of Hosek and Hasebe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hasebe to the system of Hosek since doing so would enhance the system by providing high accuracy.

As per Claim 14, Hosek discloses a control method for controlling a robot apparatus with a joint (e.g., A) connecting links (e.g., 413, 414) of a robot arm (Fig. 4) and first (410) and second encoders (411) each configured to detect position information of the joint (e.g., A) (Figs. 4, 10-11; ¶84-87, 96-99, 102, 109, 144-148, 210-211, 320-338), the control method comprising:
moving the joint (A) of the robot arm (Fig. 4) (Figs. 4, 10-11; ¶84-87, 96-99, 102, 109, 144-148, 210-211, 320-341); and
detecting the position information of the joint (A) by the second encoder (411) after the joint (A) has moved (Figs. 4, 10-11; ¶84-87, 96-99, 102, 109, 144-148, 210-211, 320-341).
Hosek does not expressly disclose:
determining, using error determination processing, that a reading error has occurred in the second encoder; and
wherein the moving occurs after the reading error determination.
Hasebe discloses a position monitoring system for a robot arm (207) in which a first encoder (201) and second encoder (202) monitor position (Figs. 2A-2B, ¶56-62).  In one embodiment, position information from the second encoder (202) is analyzed with reference to information from the first encoder (201) to correct errors in the second encoder (202) (Fig. 1A; ¶64-67, 69).  In an alternative embodiment, correcting errors in the second encoder (202) is performed repeatedly (Fig. 17; ¶84-87).  As such, Hasebe discloses determining, using error determination processing (as per Figs 17), that a reading error has occurred in the second encoder (202); and wherein the moving occurs after the reading error determination (as per Figs 17).  In this way, Hasebe operates to provide high accuracy (¶17).  Like Hosek, Hasebe is concerned with robot control systems.
Therefore, from these teachings of Hosek and Hasebe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hasebe to the system of Hosek since doing so would enhance the system by providing high accuracy.

As per Claim 15, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 14.  Hosek does not expressly disclose a non-transitory computer-readable recording medium storing a program for executing the control method according to claim 14.
However, Hosek discloses that the controller (422) that governs operation of the robotic manipulator operates to perform supervisory tasks and trajectory planning (¶87) and that such controllers may include memory (210, 215) (¶59-64).
Accordingly, from these teachings of Hosek and Hasebe , one of ordinary skill in the art at the time the invention was made would have found it obvious to implement the method of Hosek as modified in view of Hasebe in conjunction with the memory as per Hosek in that Hosek describes as useful for storing programs non-transitory computer-readable recording medium such as memory.

As per Claim 20, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 14.  Hosek further discloses wherein in detecting the position information of the joint (A) by the second encoder (411), the position information of the joint (A) is obtained at a position where the position information is detected by the second encoder (411) (Figs. 4, 10-11; ¶84-87, 96-99, 102, 109, 144-148, 210-211, 320-341).

Claim 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosek (US Pub. No. 2014/0201571) in view of Hasebe (US Pub. No. 2015/0276436), further in view of Ishikawa (US Pub. No. 2015/0360369).

As per Claim 4, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 1.  Hosek does not expressly disclose a transmission configured to transmit a driving force from a drive source to the joint, wherein the first encoder is an input shaft encoder configured to detect rotation of an input shaft of the transmission, and the second encoder is an output shaft encoder configured to detect rotation of an output shaft of the transmission.
Ishikawa discloses a robot arm (101) having a transmission (11) configured to transmit a driving force from a drive source (1) to the joint (J2) (Figs. 1-2; ¶25-26, 32-33), wherein the first encoder (10) is an input shaft encoder configured to detect rotation of an input shaft of the transmission (11) (Fig. 2; ¶33-35), and the second encoder (16) is an output shaft encoder configured to detect rotation of an output shaft of the transmission (11) (Fig. 2; ¶33, 36).  In this way, information about deflection of the reduction gear (11) may be obtained (¶50).  Like Hosek, Ishikawa is concerned with robot control systems.
Therefore, from these teachings of Hosek, Hasebe, and Ishikawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ishikawa to the system of Hosek as modified in view of Hasebe since doing so would enhance the system by obtaining information about deflection during operation.

As per Claim 11, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 1.  Hosek does not expressly disclose wherein, in the processing, the controller causes the joint to move by using the detection result of the first encoder and teaching point information for controlling a position of the robot arm aiming for a position of the joint corresponding to a specific teaching point included in the teaching point information.
Ishikawa discloses a system for controlling a robot arm (101) wherein, in the encoder redetection processing, the controller (200) drives the joint (J2), by using the detection result of the first encoder (10) and teaching point information (as per P2) for controlling a position of the robot arm (101) (Figs. 1-3, ¶25-27, 30-35, 57-58), aiming for a position of the joint (J2) corresponding to a specific teaching point (P2) comprised in the teaching point information (as per P2) (¶57-58), and then redetects the position information by the second encoder (16) (Fig. 5; ¶60-61).  In this way, the system operates to allow vibrations of the robot to converge (¶57).  Like Hosek, Ishikawa is concerned with robot control systems.
Therefore, from these teachings of Hosek, Hasebe, and Ishikawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ishikawa to the system of Hosek as modified in view of Hasebe since doing so would enhance the system by allowing vibrations of the robot to converge.

As per Claim 12, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 1.  Hosek does not expressly disclose wherein, in the processing, the controller causes the joint to move by using the detection result of the first encoder and teaching point information for controlling a position of the robot arm, and the controller causes moving of the joint to stop in a state where the robot arm is on a robot trajectory connecting teaching points that are included in the teaching point information.
Ishikawa discloses a system for controlling a robot arm (101) wherein, in the encoder redetection processing, the controller (200) drives the joint (J2), by using the detection result of the first encoder (10) and teaching point information (as per P2) for controlling a position of the robot arm (101) (Figs. 1-3, ¶25-27, 30-35, 57-58), stops driving of the joint (J2) in a state where the robot arm (101) is on a robot trajectory connecting teaching points comprised in the teaching point information (as per P2), and redetects the position information by the second encoder (16) (¶57-61).  In this way, the system operates to allow vibrations of the robot to converge (¶57).  Like Hosek, Ishikawa is concerned with robot control systems.
Therefore, from these teachings of Hosek, Hasebe, and Ishikawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ishikawa to the system of Hosek as modified in view of Hasebe since doing so would enhance the system by allowing vibrations of the robot to converge.

As per Claim 13, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 1.  Hosek does not expressly disclose in the processing, the controller causes the joint to move by using the detection result of the first encoder and teaching point information for controlling a position of the robot arm, and wherein, in attempting to detect the position information of the joint, the controller attempts to detect the position information while the robot arm is moving along a robot trajectory connecting teaching points that are included in the teaching point information.
Ishikawa discloses a system for controlling a robot arm (101) wherein, in the encoder redetection processing, the controller (200) drives the joint (J2), by using the detection result of the first encoder (10) and teaching point information (as per P2) for controlling a position of the robot arm (101) (Figs. 1-3, ¶25-27, 30-35, 57-58), and redetects the position information while the robot arm (101) is moving along a robot trajectory connecting teaching points comprised in the teaching point information (¶57-61).  In this way, the system operates to allow vibrations of the robot to converge (¶57).  Like Hosek, Ishikawa is concerned with robot control systems.
Therefore, from these teachings of Hosek, Hasebe, and Ishikawa, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ishikawa to the system of Hosek as modified in view of Hasebe since doing so would enhance the system by allowing vibrations of the robot to converge.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hosek (US Pub. No. 2014/0201571) in view of Hasebe (US Pub. No. 2015/0276436), further in view of Engelberger (US Patent No. 4,163,183).

As per Claim 16, the combination of Hosek and Hasebe teaches or suggests all limitations of Claim 1.  Hosek does not expressly disclose a manufacturing system comprising: a plurality of manufacturing machines, one of which is the robot apparatus according to claim 1; and a control system including a processor and a memory, the control system being configured to cause the plurality of manufacturing machines to cooperate to manufacture an article.
Engelberger discloses a manufacturing system (Fig. 1) comprising a plurality of manufacturing machines (50, 52) (Fig. 2; 9:9-10:29) and a control system a control system (as per “control circuitry” in 49:45) configured to cause the plurality of manufacturing machines (50, 52) to cooperate to manufacture an article (Figs. 51-58; 9:9-10:29, 49:44-50:63).  In this way, parts may be assembled with other parts (9:30-37).  Like Hosek, Engelberger is concerned with robot control systems.
Therefore, from these teachings of Hosek, Hasebe, and Engelberger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Engelberger to the system of Hosek as modified in view of Hasebe since doing so would enhance the system by adapting the system to assemble specified parts.
Response to Arguments
Applicant's arguments filed 22 April 2021 and 12 May 2021 have been fully considered as follows.
Applicant argues that the objection to the Drawings should not be maintained in view of the amendments (page 11 of 22 April 2021 Amendment).  This argument is persuasive in view of the amendments.  Therefore, this objection is not maintained.
Applicant argues that claim interpretation under 35 USC 112(f) should not be maintained in view of the amendments (page 12 of 22 April 2021 Amendment).  This argument is persuasive in view of the amendments. Therefore, claim interpretation under 35 USC 112(f) is not maintained.
Applicant argues that the rejections under 35 USC 112(b) should not be maintained in view of the amendments (page 12-13 of 22 April 2021 Amendment).  This argument is persuasive in view of the amendments. Therefore, these rejections are not maintained.
Applicant argues that the rejection under 35 USC 101 should not be maintained in view of the amendments (page 14 of 22 April 2021 Amendment).  This argument is persuasive in view of the amendments. Therefore, this rejection is not maintained.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “the combination of Hosek and Gelderloos does not teach or suggest a controller” that “‘is configured to execute processing that (i) causes [a] joint [of a robot] to move, and (ii) after the joint moves, attempts to detect position information of the joint by the second encoder,’” as per the amendments to claim 1 (page 15-16 of 22 April 2021 Amendment).  Upon further consideration of the teachings of Hosek and Gelderloos in view of the amended claim language, rejections under 35 USC 103 involving Hosek and Gelderloos are not maintained.  However, amendment necessitated the new ground(s) of rejection presented in this Office action.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Ishikawa and Engelberger do not teach the features of claim 1 that are not taught or suggested by Hosek and Gelderloos, as described above” (page 16 of 22 April 2021 Amendment).  No rejection involves an assertion that Ishikawa and Engelberger teach or suggest the features at issue.  Accordingly, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “For the reasons discussed above with respect to claim 1, the art cited in the Office Action does not teach or suggest the steps of the method recited in claim 14” (page 16 of 22 April 2021 Amendment; supplemented by page 8 of 12 May 2021 Amendment).  As discussed above, upon further consideration of the teachings of Hosek and Gelderloos in view of the amended claim language, rejections under 35 USC 103 involving Hosek and Gelderloos are not maintained.  However, amendment necessitated the new ground(s) of rejection presented in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664